Luke, J.
Elberton Loan & Savings Bank bought from W. 0. Jones two promissory notes executed by Paul L. Holliday. The consideration of the notes, as shown by a contemporaneous contract in writing, was one automobile. To an action on the notes Holliday pleaded, in substance, that the automobile was not as represented, and could not be operated with any satisfaction, for several reasons which he named; that the Elberton Loan & Savings Bank was not an innocent purchaser before maturity, because he had published in a named newspaper of the city of Elberton, where the plaintiff resided, “a notice putting all persons on notice not to trade for or otherwise invest in said notes, as the same were uncollectible and the consideration of the same had totally failed, which notice was brought home to the plaintiff, its officers in charge of said banking institution,” and because the notes were purchased from a rival in business, and because of interlineations, erasures, or substitutes of numbers in the contract which described the automobile. The court sustained demurrers to the answer and it was stricken.
The court properly sustained the' demurrer to the answer. The *33answer was insufficient to show that the Elberton Loan & Savings Bank was not an innocent holder of the notes sued upon, for value before maturity. The averment of notice by publication in a newspaper of the defenses that would be urged to the notes was wholly insufficient to withstand the special demurrer thereto. By law the plaintiff was entitled to the judgment which it. received against the defendant.

Judgment affirmed.


Broyles, G. J., and Bloodworih, J., concur.